Title: Jonathan Thompson: Account with TJ, 4 Jan. 1822, 4 January 1822
From: Thompson, Jonathan
To: 


                        
                        
                            
                            
                        
                    Thomas Jefferson EsqPr Jonathan Thompson &ca1821Decr 31Pr duty on one case of Booksrecd per ship Imperial from Havremark’d #6 M. T.J— francs344.90duty on $71 a 15 prct$10.65permit   —.20cartage to & from public store –}”75labour & storageFreight from Havre$1.43}primage 10 prct.14transportation from Paris –}2.744.31$15..91/100
                        
                    